SHORT, J.
I respectfully dissent. I find Gonzales has shown the conflict of interest adversely affected trial counsel’s representation. Although I find credible trial counsel’s testimony that he zealously represented Gonzales, I find his failure to timely recognize the conflict of interest adversely affected his performance. Trial counsel portrayed Gonzales as a “very young person” unable to make responsible decisions, which should have more timely heightened counsel’s awareness to the possibility of a conflict of interest. In light of the government officials’ testimony of the far more favorable treatment Gonzales could have obtained, I find the conflict of interest adversely affected trial counsel’s performance.